Case: 0:18-cv-00001-DLB-EBA Doc #: 61 Filed: 05/26/20 Page: 1 of 2 - Page ID#: 1525



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   ASHLAND DIVISION


 LEWIS BUSTETTER,

                            Plaintiff,

 v.                                                     Civil Action No. 0:18-cv-00001-DLB

 STANDARD INSURANCE COMPANY,

                            Defendant.


                                   JOINT STATUS REPORT


        Pursuant to the Court’s order (Dkt 60), the parties have conferred and submit the

 following schedule addressing “discovery and briefing the second denial of benefits.”

        1.      Administrate Record:

        Plaintiff’s position: Defendant will file the Administrative Record on or before June 26,

 2020. Defendant shall provide Plaintiff with a complete, accurate, and unredacted copy at the

 time of the filing. Defendant has indicated it intends to mark certain documents “privileged.”

 However, it is unclear how any privileged material could be contained in the Administrative

 Record in light of the fiduciary exception. See Thies v. Life Ins. Co. of N. Am., 768 F. Supp. 2d

 908, 911 (W.D. Ky. 2011) (“Under the fiduciary exception in the context of ERISA, ‘a fiduciary

 of an ERISA plan 'must make available to the beneficiary, upon request, any communications

 with an attorney that are intended to assist in the administration of the plan.’”).

        To the extent Defendant asserts any claim of privilege, Plaintiff reserves the right to seek

 discovery to challenge the claim of privilege and the Administrative Record as a whole.

        Defendant’s position: Defendant will file and serve the Administrative Record by June

 26, 2020. If any documents are withheld on the basis of privilege, they will be identified on a
Case: 0:18-cv-00001-DLB-EBA Doc #: 61 Filed: 05/26/20 Page: 2 of 2 - Page ID#: 1526




 privilege log. The “fiduciary exception” to the attorney-client privilege referenced by Plaintiff is

 not absolute. For example, the exception does not apply in the context of litigation or in

 anticipation of litigation. See, e.g., Thies v. Life Ins. Co. of N. Am., 768 F. Supp. 2d 908, 912-

 913 (W.D. Ky. 2011) (holding fiduciary exception does not apply when there is a “real and

 substantial possibility of litigation”).

         2.      Briefing:

                    Dispositive motions due by August 14, 2020.

                    Response briefs due by September 14, 2020.

                    Replies, if any, due by October 14, 2020.

                                            ********


 s/ Jacqueline J. Herring                               s/ Andrew M. Grabhorn
 Jacqueline J. Herring                                  Michael D. Grabhorn
 SMITH |VON SCHLEICHER + ASSOCIATES                     m.grabhorn@grabhornlaw.com
 180 N. LaSalle St. Suite 3130                          Andrew M. Grabhorn
 Chicago, Illinois 60601                                a.grabhorn@grabhornlaw.com
 P 312.541.0300 | F 312.541.0933                        Grabhorn Law | Insured Rights®
 jackie.herring@svs-law.com                             2525 Nelson Miller Parkway, Suite 107
 Ill. Bar No. 6282246                                   Louisville, KY 40223
                                                        p: (502) 244-9331
 Counsel for Defendant                                  f: (502) 244-9334

                                                        William H. Wilhoit
                                                        P.O. Box 35
                                                        Grayson, Kentucky 41143
                                                        p: (606) 474-8833

                                                        Counsel for Plaintiff




                                                 -2-
